So OH YN Dn AH FF W YP

NO NO NO NO NO NYO NO NO Om me ee eee a ee a ee
oN DH OHO FF YW NYO FKF& BD CO Oo NQ DB WwW BR WO PPO KF OO

 

 

Case 3:18-cv-07323-EMC Documenti Filed 12/04/18

|] DAN SIEGEL, SBN 56400

EMILYROSE JOHNS, SBN 294319

SIEGEL, YEE & BRUNNER

475 14th Street, Suite 500

Oakland, California 94612

Telephone: (510) 839-1200

Facsimile: (510) 444-6698

Email: danmsiegel@gmail.com; emilyrose@siegelyee.com

JEFF WOZNIAK, SBN 256738
LAW OFFICES OF JEFF WOZNIAK
1663 Mission Street, Suite 200

San Francisco, California 94103
Telephone: (415) 864-5600

Email: jeff@jeffwozniaklaw.com

Attorneys for Plaintiff
KAMREE MILLER

UNITED STATED DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

KAMREE MILLER, ) Case No. 4:18-cv-07323
)

Page 1 of 9

Plaintiff, ) COMPLAINT FOR DAMAGES AND

) INJUNCTIVE RELIEF

VS.

FRANK MERANDA, Patrol Officer for
California Highway Patrol; KEERAT
LAL, Sergeant for California Highway
Patrol,

Defendants.

 

INTRODUCTION

1. Kamree Miller, a mother and resident of Brentwood, California, was

subject to stalking and harassment, including harassment of a sexually explicit nature,

by California Highway Patrol Officer Frank Meranda for more than three years.

2. Officer Meranda’s supervisor, Sergeant Keerat Lal, ratified Officer

Meranda’s actions and participated in additional harassment of Ms. Miller and her

boyfriend in July of 2017.

 

Miller v. Meranda, Case No. 4:18-cv-07323
Complaint- 1

 
So OH ND NH SS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07323-EMC Document1 Filed 12/04/18 Page 2 of 9

5 Both officers used California Highway Patrol resources including official
emails, phones and license plate search technology and their positions as sworn law
enforcement officers to harass and stalk Ms. Miller. Their harassment and stalking of
Ms. Miller was continuous beginning in 2015 and only ended once Ms. Miller’s
attorneys contacted Sergeant Lal.

4. Ms. Miller seeks compensation for her anguish and injunctive relief
against the officers involved.

JURISDICTION AND VENUE

5. This Court has jurisdiction over plaintiff's claims pursuant to 28 U.S.C. §
1331 (claims arising under the U.S. Constitution) and § 1343(a)(3) (claims brought to
address deprivations, under color of state authority, of rights, privileges, and
immunities secured by the U.S. Constitution), and 42 U.S.C. § 1983.

6. The state law claims in this action are so related to claims in the action
within original jurisdiction that they form part of the same case or controversy under
Article III of the United States Constitution. The Court's jurisdiction over these claims is
invoked under 28 U.S.C. § 1367.

7. Venue is proper in the United State District Court for the Northern
District of California pursuant to 28 U.S.C. § 1391(b)(1) because the defendants are
located in the Northern District of California and § 1391(b)(2) because all of the acts

and/or omissions complained of herein occurred within the Northern District of

California.
PARTIES
8. At all times relevant hereto, plaintiff Kamree Miller was a resident of
Brentwood, California.
9. At all times relevant hereto, defendant Frank Meranda was a sworn law

enforcement officer employed by the California Highway Patrol. He is sued in his

individual and official capacities.

 

Miller v. Meranda, Case No. 4:18-cv-07323
Complaint- 2

 
So Oo N WO WO BP WO HNO ke

NO NO NO NN NO NO KN NO RO Rm me ea ea
ao NWN UN FF WN KF DO OH YQ Dn BP WwW bw KF OO

 

 

Case 3:18-cv-07323-EMC Document1 Filed 12/04/18 Page 3 of 9

10.  Atall times relevant hereto, defendant Keerat Lal was a sworn law
enforcement officer employed by the California Highway Patrol. He is sued in his
individual and official capacities.

STATEMENT OF FACTS

11. In April 2014, Kamree Miller accompanied her father to the California
Highway Patrol (“CHP”) division at 5001 Blum Road, Martinez, CA 94553 to retrieve his
vehicle that had been towed.

12. At the designated counter, Ms. Miller encountered sworn CHP officer
Frank Meranda, who collected her contact information, which included her cell phone
number, on forms she was required to fill out to have the vehicle returned.

13. | Officer Meranda asked her to provide him with her email address. The
forms did not ask for an email address, and he compelled this information without
lawful reason or cause.

14. Officer Meranda acquired Ms. Miller’s cell phone number from the forms
and called her immediately after she left the building. He said inappropriate and
unwanted things to her about her physical appearance and insisted that she keep in
touch with him.

15. Officer Meranda began calling Ms. Miller several times a day from
different numbers associated with CHP.

16. Officer Meranda also began emailing Ms. Miller regularly using the email
address he had asked her to provide him when she filled out official forms for the return
of her father’s vehicle.

17. All calls and emails were initiated from CHP phones and email addresses.

18. Ms. Miller was not interested in a personal relationship with Officer
Meranda, but she felt pressured to continue her conversations with him. Officer
Meranda would call each day and if she did not answer, he would call again.

19. Onaverage, he called her two to five times a day.

 

Miller v. Meranda, Case No. 4:18-cv-07323
Complaint- 3

 
—

NH N NO NY NO KN NO NO RO mR ye ea ee ia ea a i
So A Dn HA FP Ww NHN F& DO ODO NIN DB WH BR W WNP KF OS

Co eH NI DAN FP WW WN

 

 

Case 3:18-cv-07323-EMC Document1 Filed 12/04/18 Page 4 of 9

20. Ms. Miller would answer the calls in an effort to end his incessant calling.
Eventually, she began using a feature on her phone to block the CHP number that he
used, but Officer Meranda would then begin calling from a different CHP phone
number.

21. Officer Meranda would email Ms. Miller regularly. At first, Ms. Miller
would send him responses, often brief. But she attempted to avoid all communication
with Officer Meranda after his email on January 21, 2015.

22. In Officer Meranda’s January 21, 2015, email, sent from his CHP email
address, Officer Meranda sent a nude photograph of himself with his genitals exposed.

23. It appeared that he took the photographs in a public bathroom while on
duty.

24. When Ms. Miller did not respond to his sexually explicit email, he emailed
her to insure that she saw the picture and offered to send it again. He continued to
email her regularly from his CHP email address and call her from CHP phone numbers,
despite her failure to respond.

25. After some time, Officer Meranda eased off his efforts to contact Ms.
Miller.

26. On or about, December 4, 2016, Ms. Miller entered a shopping center in
Brentwood, California, where she saw Officer Meranda in the parking lot.

27. Ms. Miller drove to the other end of the parking lot and entered a baby
clothing store to shop for her baby daughter.

28. Officer Meranda followed her across the parking lot and into the clothing
store, where he confronted her and hugged her, uninvited.

29. Officer Meranda commented on the vehicle she was driving.

30. Hestayed for a brief time and then left the store. Officer Meranda
immediately began emailing and calling her again. He again called two to five times a

day until Ms. Miller changed her phone number.

 

Miller v. Meranda, Case No. 4:18-cv-07323
Complaint- 4

 
Oo Oo NN DB Wn FBP W NO

NH NO NO NO NO NN KN VN NOR Re ee ee eee eee ea eee
ao ND UN FF WN F& DOD OO OHO NIN DB WN BR WD NO KF Oo

 

 

Case 3:18-cv-07323-EMC Document1 Filed 12/04/18 Page 5 of 9

31. The harassing communications from Officer Meranda ceased only after
Ms. Miller sent an email purporting to be from her husband. In the email, Ms. Miller, in
the voice of her “husband,” told Officer Meranda to stop contacting her.

32. OnJuly 19, 2017, California Highway Patrol Sergeant Keerat Lal called
Ms. Miller’s boyfriend, who was the registered owner of the car that Ms. Miller was
driving in the parking lot when she encountered Officer Meranda in December.

33. Sergeant Lal referred to Ms. Miller’s boyfriend as her husband, indicating
that Officer Meranda had discussed with him the email sent by Ms. Miller where she
had taken on the guise of her own husband to end Officer Meranda’s contact.

34. Sergeant Lal told Ms. Miller’s boyfriend that Ms. Miller was having an
affair with Officer Meranda.

35. On information and belief, Sergeant Lal could not have known the identity
of Ms. Miller’s boyfriend without using CHP resources to conduct an unlawful search of
Ms. Miller’s property and to unlawfully surveil Ms. Miller.

36. Sergeant Lal attempted to intimidate Ms. Miller’s boyfriend and
demanded that he intervene in what he characterized as illicit activity initiated by Ms.
Miller.

37. | When Ms. Miller got on the phone with Sergeant Lal, he changed his tone
and told Ms. Miller that she would need to come in for an interview regarding her
relationship with Officer Merenda.

38. When Ms. Miller attempted to follow up with Sergeant Lal to schedule an
interview through counsel, she was told that she could not make a complaint against
Officer Meranda with the assistance of counsel.

39. On information and belief, Sergeant Lal did not initiate any investigation
into the conduct of Officer Meranda once he knew that Officer Meranda had conducted

illegal acts with respect to Ms. Miller, despite his duty to do so according to CHP policy.

 

Miller v. Meranda, Case No. 4:18-cv-07323
Complaint- 5

 
Oo OH NN DH BR W Ne

NH NO NHN NY NHN KN NN NO ROR Ry ee ee ea ea ee
Oo NI Dn UH FF WN F§ DO OH NIN DB WwW BW HBO KF OO

 

 

Case 3:18-cv-07323-EMC Document1 Filed 12/04/18 Page 6 of 9

- EXHAUSTION OF ADMINISTRATIVE RELIEF

40. On January 18, 2018, Kamree Miller submitted a claim pursuant to
California Government Code section 910 et seq.

41. On February 14, 2018, the Government Claims Program sent a letter
acknowledging receipt of Ms. Miller’s claim.

42. Response under California Government Code section 913 was due March
5, 2018. No response was provided. Ms. Miller therefore proceeds with her action
pursuant to California Government Code section 945.6(2).

FIRST CLAIM FOR RELIEF
UNREASONABLE SEARCH IN VIOLATION OF FOURTH AND
FOURTEENTH AMENDMENTS
(By plaintiff against defendants Keerat Lal and Frank Meranda.)
(42 U.S.C. § 1983)
43. Plaintiff incorporates by reference paragraphs 1 through 42 above as

though fully set forth herein.

44. By virtue of the foregoing, defendants Keerat Lal and Frank Meranda
acted under color of law when they searched the property of Kamree Miller without
lawful justification and deprived plaintiff of her right under the Fourth and Fourteenth
Amendments to the United States Constitution to be free from unreasonable searches.

45. Further, by virtue of the foregoing, defendant Keerat Lal failed in his duty
to report the unlawful conduct of defendant Frank Meranda that he had learned about
and participated in, thus failing to intervene in defendant Frank Meranda’s unlawful
conduct, as required by CHP policy.

SECOND CLAIM FOR RELIEF
VIOLATION OF THE EQUAL PROTECTION CLAUSE OF THE
FOURTEENTH AMENDMENT
(By plaintiff against defendant Frank Meranda.)
(42 U.S.C. § 1983)
46. Plaintiff incorporates by reference paragraphs 1 through 45 above as

though fully set forth herein.

47. By virtue of the foregoing, defendant Meranda’s sexual harassment of

Kamree Miller while he was acting in his capacity as a sworn peace officer constituted

 

Miller v. Meranda, Case No. 4:18-cv-07323
Complaint- 6

 
So Oo NDB WO BP WY NNO

NO NO NO NY KN VO NO RO RO mm ee ea eee a ea ea
eo ANA Hn A FP Ww NHN FK DO Oo NN DB WN BR WHO NBO KF CS

 

 

Case 3:18-cv-07323-EMC Document1 Filed 12/04/18 Page 7 of 9

unequal treatment based on her gender and/or sex and therefore violated her right to
Equal Protection under the Fourteenth Amendment.

THIRD CLAIM FOR RELIEF
INVASION OF PRIVACY IN VIOLATION OF CALIFORNIA CONSTITUTION
(By plaintiff against defendants Frank Meranda and Keerat Lal.)
(Article 1, Section 1)
48. Plaintiff incorporates by reference paragraphs 1 through 47 above as

though fully set forth herein.

49. By virtue of the foregoing, defendants Frank Meranda and Keerat Lal
violated the right to privacy guaranteed by the California Constitution when they
searched Kamree Miller’s property without lawful justification and when they acted
upon the information acquired by the unjustifiable invasion of privacy.

FOURTH CLAIM FOR RELIEF
VIOLATION OF CALIFORNIA BANE ACT
(By plaintiff against defendants Frank Meranda and Keerat Lal.)
(California Civil Code § 52.1)
50. Plaintiff incorporates by reference paragraphs 1 through 49 above as

though fully set forth herein.

51. By virtue of the foregoing, defendants Frank Meranda and Keerat Lal
interfered by threats, intimidation, or coercion with the rights of Kamree Miller secured
by the Constitution of the United States and the Constitution of the State of California.

FIFTH CLAIM FOR RELIEF
STALKING
(By plaintiff against defendant Frank Meranda.)
(Cal. Civ. Code § 1708.7)
52. Plaintiff incorporates by reference paragraphs 1 through 51 above as

though fully set forth herein.

53. By virtue of the foregoing, defendant Frank Meranda engaged in a pattern
of conduct with the intent to harass plaintiff.

54. By virtue of the foregoing, defendant Frank Meranda caused plaintiff
substantial emotional distress. Defendant Frank Meranda’s conduct would have caused
a reasonable person to suffer substantial emotional distress.

55. By virtue of the foregoing, defendant Frank Meranda engaged in conduct

 

Miller v. Meranda, Case No. 4:18-cv-07323
Complaint- 7

 
So Oo NN DB WO BP W NPNO

NO NO NO VN KN NO KN NO RO Rm em ee ee ea ee a ea a
Oo ANA Dn A FP Ww NHN F& DO Oo NY WDB WH BP WD NB KF OO]

 

 

Case 3:18-cv-07323-EMC Document1 Filed 12/04/18 Page 8 of 9

that constituted a credible threat with the intent to place plaintiff in reasonable fear for
her safety by using his position as a law enforcement officer and his official email and

phone to harass plaintiff.

SIXTH CLAIM FOR RELIEF
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
(By plaintiff against defendants Frank Meranda and Keerat Lal.)
(California Common Law)
56. Plaintiff incorporates by reference paragraphs 1 through 55 above as

though fully set forth herein.

57. By virtue of the foregoing, defendants Frank Meranda and Keerat Lal
committed outrageous conduct in the course of the harassment of plaintiff with the
intent to cause or with the reckless probability that plaintiff would suffer emotional
distress, and because of this conduct, plaintiff did suffer emotional distress.

DAMAGES

58.  Asaresult of the actions of defendants, plaintiff has been injured and
have suffered damages as follows:

a. She has been mentally and emotionally and financially injured and
damaged as a proximate result of the wrongful actions of the public employees named
above, and others;

b. In taking the actions alleged above, defendants Frank Meranda and
Keerat Lal engaged in conduct that was malicious, oppressive, and in reckless disregard
of the rights of plaintiff. Accordingly, plaintiff is entitled to punitive damages against
defendants Frank Meranda and Keerat Lal.

WHEREFORE, plaintiff requests that this Court grant her relief as follows:

(1) General damages, in an amount to be determined;

(2) Special damages, in an amount to be determined;

(3) Punitive damages, in an amount to be determined;

(4) Reasonable attorney’s fees under 42 U.S.C. § 1988;

(5) Injunctive relief;

 

Miller v. Meranda, Case No. 4:18-cv-07323
Complaint- 8

 
\o on oO N -& bo N —_

NH N NH NY KN NN NY NO ROR ee ea ee ia ae a a
Oo ND ON FP Ww NHN F& DO Oo NN DB WNW BR WD PO KF COO

 

 

Case 3:18-cv-07323-EMC Document1 Filed 12/04/18 Page 9 of 9

(6) Costs of suit; and

(7) Such other and further relief as the Court may deem proper.

DEMAND FOR TRIAL BY JURY
Plaintiff hereby demands a jury trial as provided by Rule 38(a) of the Federal

Rules of Civil Procedure.

Dated: December 4, 2018
SIEGEL , YEE & BRUNNER

 

* fac

Attorneys for Plaintiff
Kamree Miller

 

Miller v. Meranda, Case No. 4:18-cv-07323
Complaint- 9

 
